DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-22 are presented for examination whereas claim 1 is cancelled without prejudice.
Internet Communication Authorization
The examiner recommends filling a written authorization for internet communication in response to the present action. Doing so permits the USPTO to communicate with applicant using internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.
Priority
The instant application claims priority as “CON of 16/372,140 filed on 04/01/2019, now PAT 11095585 which is a “CON of 15/187,674 filed on 06/20/2016, now PAT 10250538 which is CIP of 14/738,874, now Patent 9686217
Applicant is reminded of the following requirement:
To claim the benefit of a prior-filed application, a continuation or divisional application (other than a continued prosecution application filed under 37 CFR 1.53(d)), must include a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet; if the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the 
Examiner notes that the independent claims (2, 9 and 16) of the instant application for patent (17/393540) recites features (such as: providing, by one or more computers, at least a portion of the received first data as an input to a machine learning model that has been trained to detect a likelihood that a message includes offensive content; and obtaining, by one or more computers, output data that was generated by the machine learning model based on the machine learning model processing the provided first data;) that are/were not in the parent application for patent (16/372140) that the Applicant is claiming priority benefit to. Therefore, priority for claims in the instant application are recognized only as of the filing date (04/01/2019) of the instant application, and not per the parent application for patent. It is noted that claims of 16/372140 are directed to machine learning model but specification describes machine learning algorithms. There is a clear difference that exists between a machine learning algorithm and a machine learning model. 
Without appropriate level of the explanation in the specifications in either this application or the parent applications, an ordinary artisan is limited to generic broadest reasonable interpretation of the claims being recited herein. 
	Applicant is requested to clarify, and/or identify where in the parent application the support for the new feature(s) in the claimed invention of instant application can be found.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements are auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-Issued Application No. 16/372140 now US Pat, 11095585. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2, 9 and 16 are anticipated by claims 1, 7 and 15 respectively of the earlier issued US patent 11095585, since both of the claims are directed to sensing device for measuring parameters.

Claims: 1-20
Co-Issued Application 16372140
US Pat, 11095585
Claims: 1-20
2. receiving, by one or more computers, first data that represents message content obtained
from a first user device;

determining, by one or more computers and prior to communication of second data to a
second user device that, when processed by the second user device, causes the second user
device to display the message content on a display of the second user device, whether the first
data represents message content that is likely offensive content, wherein determining whether the
received first data represents message content that is likely offensive content comprises:

providing, by one or more computers, at least a portion of the received first data
as an input to a machine learning model that has been trained to detect a likelihood that a
message includes offensive content; and
obtaining, by one or more computers, output data that was generated by the

machine learning model based on the machine learning model processing the provided

first data;

in response to determining, by one or more computers and based on the obtained output
data, that the first data represents message content that is likely offensive content, generating
alert data that, when processed by the user device, causes the first user device to display a
visualization that provides a user of the first user device with an opportunity to reconsider
whether the message content is to be communicated to the second user device; and



9. (New) A system comprising:
one or more computers; and
one or more computer-readable media storing instructions that, when executed by the one
or more computers, cause the one or more computers to perform operations, the operations
comprising:
receiving, by one or more computers, first data that represents message content
obtained from a first user device;
determining, by one or more computers and prior to communication of second
data to a second user device that, when processed by the second user device, causes the
second user device to display the message content on a display of the second user device,
whether the first data represents message content that is likely offensive content, wherein
determining whether the received first data represents message content that is likely
offensive content comprises:
providing, by one or more computers, at least a portion of the received
first data as an input to a machine learning model that has been trained to detect a
likelihood that a message includes offensive content; and

the machine learning model based on the machine learning model processing the
provided first data;
in response to determining, by one or more computers and based on the obtained
output data, that the first data represents message content that is likely offensive content,
generating alert data that, when processed by the user device, causes the first user device
to display a visualization that provides a user of the first user device with an opportunity
to reconsider whether the message content is to be communicated to the second user device; and
providing, by one or more computers, the generated alert data to the first user device.

receiving, by one or more computers, first data that represents message content and is derived from input data input to a first user device by a user;
determining, by one or more computers and prior to communication of second data to a second user device that, when processed by the second user device, causes the second user device to display the message content on a display of the second user device, whether the first data represents message content that is likely offensive content, wherein determining whether the received first data represents message content that is likely offensive content comprises: 
providing, by one or more computers, at least a portion of the received first data to a machine learning model that has been trained to detect a likelihood that a message includes offensive content; and 
obtaining, by one or more computers, output data that was generated by the machine learning model based on the machine learning model processing the provided first data; 
in response to determining, by one or more computers and based on the obtained output data, that the first data represents message content that is likely offensive content, 










providing, by one or more computers, the generated alert data to the first user device.

one or more computers, cause the one or more computers to perform operations, the operations
comprising:

receiving, by one or more computers, first data that represents message content obtained
from a first user device;

determining, by one or more computers and prior to communication of second data to a
second user device that, when processed by the second user device, causes the second user device to display the message content on a display of the second user device, whether the first data represents message content that is likely offensive content, wherein determining whether the


providing, by one or more computers, at least a portion of the received first data
as an input to a machine learning model that has been trained to detect a likelihood that a
message includes offensive content; and
obtaining, by one or more computers, output data that was generated by the

machine learning model based on the machine learning model processing the provided first data;

in response to determining, by one or more computers and based on the obtained output
data, that the first data represents message content that is likely offensive content, generating alert data that, when processed by the user device, causes the first user device to display a visualization that provides a user of the first user device with an opportunity to reconsider whether the message content is to be communicated to the second user device; and

providing, by one or more computers, the generated alert data to the first user device.

receiving, by one or more computers, first data that represents message content and is derived from input data input to a first user device by a user;
determining, by one or more computers and prior to communication of second data to a second user device that, when processed by the second user device, causes the second user device to display the message content on a display of the second user device, whether the first data represents message content that is likely offensive content, wherein determining whether the received 
providing, by one or more computers, at least a portion of the received first data to a machine learning model that has been trained to detect a likelihood that a message includes offensive content; and
obtaining, by one or more computers, output data that was generated by the machine learning model based on the machine learning model processing the provided first data; in response to determining, by one or more computers and based on the obtained output data, that the first data represents message content that is likely offensive content, 
generating alert data that, when processed by the first user device, causes the first user device to display (i) an indication that the message content includes offensive content and (ii) a prompt that asks the user to confirm that the second data is to be communicated to the second user device; and 
providing, by one or more computers, the generated alert data to the first user device.


This is substantially similar in nature to this application as can clearly be seen. Although, the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature of patent No.11095585. This is a non-statutory obviousness-type double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claims 2, 9 and 16   rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For instance the claims recite machine learning model that has been trained to detect a likelihood that a message includes offensive content. Examiner notes that specification fail to provide any machine learning model or pattern that would support these assertions. However, the specification mentions machine learning algorithm that classify messages as either offensive or non-offensive but falls short of explaining how the first data and second data relate to such machine learning. A model and an algorithm have different implementations. Appropriate corrections are required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The limitation " is likely offensive content" in claim 2, 9 and 16 is a relative term which renders the claim indefinite.  The term "likely offensive" is not defined by the claim, and likelihood of a given content being offensive varies from one user to another. In other words what may be offensive to one user may not be offensive to another user, therefore appropriate changes are required for defining proper metes and bounds of the claim language. Alternative 
The limitation "when processed by the user device" in claim 2, 9 and 16 is vague and indefinite.  It is unclear whether "the user device" is referring to the first user device or the second user device in the independent claim language.
In claims 2, 9 and 16 recites the limitation "by one or more computers" in line 4 and elsewhere in the claims describes and refer to the limitation “by one or more computers” in the language that follows the first recitations. There is insufficient antecedent basis for this limitation in the claim.  It can be corrected by adding the phrase particular in line 4 and change the word “by one or more computers " to “the by one or more computers” in claim 2. Similar changes are needed in claims 9 and claim 16 respectively. Appropriate corrections are required.
Dependent claims 3-8, 10-15 and 17-22 are rejected to as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-22 are rejected under 35 U.S.C. 103 as being unpatentable over Day II (US pub, 2015/0180746) hereinafter as “Day” in view of Donovan et al (US Pub, 2008/0172446)
Referring to claims 2 & 16 Day teaches a method comprising: receiving, by one or more computers, first data that represents message content obtained from a first user device (see ¶ [112], receiving/intercepting by the one or more computers of the computer platforms illustrated in Fig. 1, Safety System- 110 );
causes the second user device to display the message content on a display of the second user device (see paragraph [113], determine objectionable content), whether the first data represents message content that is likely offensive content ([113], identify not only explicit language but also aggressive language, explicit and implicit threats, e.g. cyberbullying), wherein determining whether the received first data represents message content that is likely offensive content comprises:
providing, by one or more computers, at least a portion of the received first data as an input to a machine learning model that has been trained to detect a likelihood that a message includes offensive content ([113], “analysis…a function of keyword search and/or machine learning”….also see paragraph [154]); and
obtaining, by one or more computers, output data that was generated by the machine learning model based on the machine learning model processing the provided first data (see paragraphs [113], [114], safety system 110 obtaining data generated by various external or 
in response to determining, by one or more computers and based on the obtained output data, that the first data represents message content that is likely offensive content, generating alert data that, when processed by the user device, causes the first user device to display a visualization that provides a user of the first user device with an opportunity to reconsider whether the message content is to be communicated to the second user device (see paragraph [115], [116], generating an alert message that, when processed by a computer,  causes the computer to display an indication that the message includes offensive content…see paragraph [117]);
providing, by one or more computers, the generated alert data to the first user device (¶ [117], transmit an alert relating to intercepted communication, Fig. 2, item 210).
Day teaches monitoring potentially harmful language on computing devices but Day expressly lacks determining, by one or more computers and prior to communication of second data to a second user device that, when processed by the second user device.
However, Donovan teaches content submission mechanism prior to actually publishing the content where the submitter of content is alerted or notified (Fig. 4, item 408, Content validation 406) prior to communication of second data being placed in the interim publish based on content rule (see paragraph [059], [060]).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Day’s cyberbullying prevention to include content rule associated with content type and to determine whether the content and the content description data are valid based on the content rules ([037]-[040]) in order to  system top power consumption estimation by using SNMP to include direct monitoring of network events and processing loads in order to perform monitoring and reporting while efficiently minimizing the resource consumption for 
Referring to claim 3, Day teaches the method of claim 2, the method comprising: obtaining, by one or more computers, third data that is indicative of a user interaction indicating that the user of the first user device affirmed the message content is to be communicated to the second user device (see paragraph [107], admin confirm that safety system used by children are properly monitored & controlled for communication); and 
based on obtaining the third data, causing, by one or more computers, the second data to be communicated to the second user device ([107], communicating to third party systems).
Referring to claim 4, Day teaches the method of claim 3, wherein obtaining third data that is indicative of a user interaction indicating that the user of the first user device affirmed the message content is to be communicated to the second user device comprises:
obtaining, by one or more computers, data that is indicative of a selection of a visualization of an icon on a display of the first user device that indicates the message content is to be communicated to the second user device (see paragraphs [007], visual warning as forms of prompts confirms the offensive message content).
Referring to claim 5, Day teaches the method of claim 2, the method comprising:
obtaining, by one or more computers, fourth data that is indicative of a user interaction indicating that the user of the first user device affirmed that the message content is not to be communicated to the second user device (see paragraph [100], interception involve the content to be not communicated to the second user device); and
based on obtaining the fourth data, causing, by one or more computers, the second data to be discarded without communicating the second data to the second user device (see paragraph [183], garbage-can icon 1918 resulting in delete menu).
Referring to claim 6, Day teaches the method of claim 5, wherein obtaining fourth data that is indicative of a user interaction indicating that the user of the first user device affirmed that 
Referring to claim 7,  Day teaches the method of claim 2, wherein the one or more computers includes the first user device (Fig. 1, item 130, 1st user device with detailed user components).
Referring to claim 8, Day teaches the method of claim 2, wherein the first data and second data represent the same message content (see paragraph [192], [198], Blog user interface, and discussion board have first and second data represented in the same message content).
Referring to claim 9, Day teaches a system comprising: one or more computers; and one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations, the operations comprising:
receiving, by one or more computers, first data that represents message content obtained from a first user device (see ¶ [112], receiving/intercepting by the one or more computers of the computer platforms illustrated in Fig. 1, Safety System- 110);
causes the second user device to display the message content on a display of the second user device, whether the first data represents message content that is likely offensive content ([113], identify not only explicit language but also aggressive language, explicit and implicit threats, e.g. cyberbullying),wherein determining whether the received first data represents message content that is likely offensive content comprises: 
analysis…a function of keyword search and/or machine learning”….also see paragraph [154]); and
obtaining, by one or more computers, output data that was generated by the machine learning model based on the machine learning model processing the provided first data (see paragraphs [113], [114], safety system 110 obtaining data generated by various external or internal sources generated by machine learning processing received objectionable content…above); 
in response to determining, by one or more computers and based on the obtained output data, that the first data represents message content that is likely offensive content, generating alert data that, when processed by the user device, causes the first user device to display a visualization that provides a user of the first user device with an opportunity to reconsider whether the message content is to be communicated to the second user device (see paragraph [115], [116], generating an alert message that, when processed by a computer,  causes the computer to display an indication that the message includes offensive content…see paragraph [117]); 
providing, by one or more computers, the generated alert data to the first user device (¶ [117], transmit an alert relating to intercepted communication, Fig. 2, item 210).
Day teaches monitoring potentially harmful language on computing devices but Day expressly lacks determining, by one or more computers and prior to communication of second data to a second user device that, when processed by the second user device.
However, Donovan teaches content submission mechanism prior to actually publishing the content where the submitter of content is alerted or notified (Fig. 4, item 408, Content validation 406) prior to communication of second data being placed in the interim publish based on content rule, when processed by the second device (see paragraph [059], [060]),.

Referring to claim 10, Day teaches the system of claim 9, the operations comprising: obtaining, by one or more computers, third data that is indicative of a user interaction indicating that the user of the first user device affirmed the message content is to be communicated to the second user device (see paragraph [107], admin confirm that safety system used by children are properly monitored & controlled for communication); and 
based on obtaining the third data, causing, by one or more computers, the second data to be communicated to the second user device (see paragraph [107], communicating to third party systems).
Referring to claim 11, Day teaches the system of claim 10, wherein obtaining third data that is indicative of a user interaction indicating that the user of the first user device affirmed the message content is to be communicated to the second user device comprises:
obtaining, by one or more computers, data that is indicative of a selection of a visualization of an icon on a display of the first user device that indicates the message content is to be communicated to the second user device (see paragraphs [007], visual warning as forms of prompts confirms the offensive message content).
Referring to claim 12, Day teaches the system of claim 9, the operations comprising:
obtaining, by one or more computers, fourth data that is indicative of a user interaction indicating that the user of the first user device affirmed that the message content is not to be 
based on obtaining the fourth data, causing, by one or more computers, the second data to be discarded without communicating the second data to the second user device (see paragraph [183], garbage-can icon 1918 resulting in delete menu).
Referring to claim 13, Day teaches the system of claim 12, wherein obtaining fourth data that is indicative of a user interaction indicating that the user of the first user device affirmed that the message content is not to be communicated to the second user device comprises:
obtaining, by one or more computers, data that is indicative of a selection of a visualization of an icon on a display of the first user device that indicates the message content is to be discarded without transmitting the second data to the second user device (see paragraph [241], In some embodiments, the visual indications 4938 can show only places of interest and discard transit information).
Referring to claim 14, Day teaches the system of claim 9, wherein the one or more computers includes the first user device (Fig. 1, item 130, 1st user device with detailed user components).
Referring to claim 15, Day teaches the system of claim 9, wherein the first data and second data represent the same message content (see paragraph [192], [198], Blog user interface, and discussion board have first and second data represented in the same message content).
Referring to claim 17, Day teaches the computer-readable media of claim 16, the operations comprising: obtaining, by one or more computers, third data that is indicative of a user interaction indicating that the user of the first user device affirmed the message content is to be communicated to the second user device (see paragraph [107], admin confirm that safety system used by children are properly monitored & controlled for communication); and

Referring to claim 18, Day teaches the computer-readable media of claim 17, wherein obtaining third data that is indicative of a user interaction indicating that the user of the first user device affirmed the message content is to be communicated to the second user device comprises:
obtaining, by one or more computers, data that is indicative of a selection of a visualization of an icon on a display of the first user device that indicates the message content 1s to be communicated to the second user device (see paragraphs [007], visual warning as forms of prompts confirms the offensive message content).
Referring to claim 19, Day teaches the computer-readable media of claim 16, the operations comprising:
obtaining, by one or more computers, fourth data that is indicative of a user interaction indicating that the user of the first user device affirmed that the message content is not to be communicated to the second user device; and
based on obtaining the fourth data, causing, by one or more computers, the second data to be discarded without communicating the second data to the second user device  (see paragraph [183], garbage-can icon 1918 resulting in delete menu).
Referring to claim 20, Day teaches the computer-readable media of claim 19, wherein obtaining fourth data that is indicative of a user interaction indicating that the user of the first user device affirmed that the message content is not to be communicated to the second user device comprises: obtaining, by one or more computers, data that is indicative of a selection of a visualization of an icon on a display of the first user device that indicates the message content is to be discarded without transmitting the second data to the second user device (see 
Referring to claim 21, Day teaches the computer-readable media of claim 16, wherein the one or more computers includes the first user device (Fig. 1, item 130, 1st user device with detailed user components).
Referring to claim 22, Day teaches the computer-readable media of claim 16, wherein the first data and second data represent the same message content (see paragraph [192], [198], Blog user interface, and discussion board have first and second data represented in the same message content).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454